Citation Nr: 0615247	
Decision Date: 05/25/06    Archive Date: 06/06/06

DOCKET NO.  02-11 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a rating higher than 50 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
November 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  In a September 2000 rating decision, the RO 
granted entitlement to service connection for PTSD, evaluated 
as 30 percent disabling.  In a June 2002 rating decision, the 
RO increased the rating to 50 percent, effective November 
1999, the date of the veteran's claim for service connection 
for PTSD.  The veteran continued his appeal for a higher 
rating in a July 2002 substantive appeal.  The RO denied 
entitlement to TDIU in an April 2003 Supplemental Statement 
of the Case.

Subsequent to the final Supplemental Statement of the Case, 
VA received additional evidence relevant to the veteran's 
claims.  In a May 2006 brief, the veteran's representative 
waived initial AOJ review of the additional evidence.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  PTSD is manifested by moderate to serious impairment of 
occupational and social activities, depression, impairment of 
memory and concentration, difficulty understanding complex 
instructions, suicidal ideation, and episodes of impaired 
judgment.

3.  The veteran has two service-connected disabilities with a 
total combined rating of 50 percent and does not meet the 
threshold requirements for TDIU.

4.  The veteran is not precluded from securing and following 
some form of substantially gainful employment as a result of 
his service-connected disabilities.  
CONCLUSIONS OF LAW

1.  Criteria for a rating higher than 50 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1-4.16, 4.126, 4.130, Diagnostic Codes 9411, 9440 
(2005).

2.  Criteria for a total rating based on individual 
unemployability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.1-4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, the Board must 
examine VA's duties under the Veterans Claims Assistance Act 
of 2000 (VCAA).  The VCAA directs that VA shall apprise a 
claimant of the evidence necessary to substantiate his/her 
claim for benefits and make reasonable efforts to assist the 
claimant in obtaining evidence unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including:  1) 
veteran status; 2) existence of a disability; 3) a connection 
between the appellant's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a claim of service connection, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 486.

In a letter dated in May 2005, VA notified the veteran of the 
information and evidence needed to demonstrate entitlement to 
TDIU and an increased rating, including what part of that 
evidence the veteran was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also generally advised the 
veteran to submit any additional information related to his 
claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 
(2004).  The RO outlined the criteria of a higher rating for 
PTSD in the June 2002 Statement of the Case and reconsidered 
the decision in April 2003 and February 2006.  The veteran 
was not provided notice of the information needed to 
establish the effective date of an award; however, the Board 
finds that the lack of notice was not prejudicial because the 
veteran is awarded the earliest effective date applicable to 
a 50 percent rating for PTSD.  Thus, the Board finds that the 
veteran was effectively notified of the information and 
evidence necessary to substantiate and complete his claims.  

With respect to the timing of the notice, VA must provide 
VCAA notice to a claimant before the agency of original 
jurisdiction (AOJ) issues an unfavorable decision on a claim 
for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  In this case, the AOJ decision on appeal 
was pending at the time the VCAA was enacted, and VA did not 
provide VCAA notice prior to that decision; however, the RO 
provided notice in May 2005 and reconsidered the claim in 
February 2006.  In Pelegrini, the Court stated that its 
decision did not void or nullify AOJ actions or decisions in 
which VCAA notice was not provided prior to the AOJ decision, 
but merely required that appellants receive VCAA-content-
complying notice.  In this case, the Board finds that the 
veteran was not prejudiced by the post-AOJ decision notice 
because he was given sufficient time to submit and/or 
identify any and all evidence necessary to substantiate his 
claims.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

The Board also finds that VA complied with the VCAA's duty to 
assist by aiding the veteran in obtaining evidence, providing 
him physical examinations, and affording him an opportunity 
to testify before an RO hearing officer and/or the Board.  
The veteran requested a hearing in his July 2002 substantive 
appeal, but he waived a hearing in favor of an informal 
conference with a Decision Review Officer in September 2002.  
All known and available records relevant to the issues on 
appeal were obtained and are associated with the veteran's 
claims file, and the veteran does not contend otherwise.  
Therefore, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA.  

Increased Rating

The veteran complains of suspiciousness, irritability, 
apathy, depression, poor concentration, poor appetite, 
anxiety, panic, anger, social isolation, sleep impairment, 
intrusive thoughts, heightened startle response, 
hypervigilance, and difficulty creating close relationships.  
He avers that he has problems with concentration and memory 
and requires reminders to perform tasks and maintain his 
personal hygiene; however, he attributes some deficits to a 
1987 head injury.  He has a history of suicidal ideation, and 
during a June 2005 VA examination, he described three 
lifetime suicide attempts.  Aside from an admission to a 
crisis center for suicidal ideation, he has not been 
hospitalized for psychiatric symptoms.  

In a September 2002 statement, the veteran's wife alleged 
that the veteran was irritable, hostile, and frequently lost 
his temper.  She stated that he once bruised her arm by 
gripping it too tightly, but she denied any serious injury 
attributable to violence.  She noted that the veteran 
experienced significant memory loss after a 1987 automobile 
accident.  

During a VA examination in August 2000, the veteran stated 
that his mood was typically depressed and withdrawn, and he 
described a history of suicidal ideation.  The examiner noted 
that the veteran was neatly groomed with clear and logical 
thought, constricted affect, and fair judgment and insight.  
There was no evidence of delusions, psychosis, or 
disorientation.  The examiner found that the veteran's 
symptoms led to at least mild impairment in occupational 
functioning, and he assigned a Global Assessment of 
Functioning (GAF) score of 55.

Clark D. Ashworth, Ph.D., treated the veteran for PTSD 
beginning in August 1999.  From 1999 to 2006, Dr. Ashworth 
consistently evaluated a GAF of 45.  Treatment records note 
that the veteran intermittently exhibited tearfulness, flat 
to dysphoric affect, fatigue, anger, and suicidal ideation.  
In February 2000, May 2001, and March 2002 statements, Dr. 
Ashworth noted that the veteran exhibited significant 
depressive and anxiety symptoms, social avoidance, restricted 
range of affect, and problems with memory and concentration.  
In March 2002, Dr. Ashworth stated that an increase in 
suicidal ideation evidenced some worsening of the veteran's 
condition, and in April 2002, he opined that the veteran's 
symptoms were aggravated after the September 11th terrorist 
attacks.  

In a January 2001 Social Security benefits assessment, the 
examiner stated that the veteran was mildly impaired in the 
activities of daily living and moderately impaired in social 
functioning and concentration.  In a June 2002 mental 
residual functional capacity assessment, a psychological 
consultant noted that the veteran was unable to understand 
and remember high levels of detail and complexity.  The 
consultant stated that the veteran was distracted by others 
and had difficulty with busy, crowded social environments.  
Independent planning was moderately impaired by the veteran's 
limited cognitive skills.  The examiner observed intact 
judgment and retained capacity to perform the activities of 
daily living.  

During an April 2002 Social Security benefits examination, 
the veteran was well-groomed and oriented, with appropriate 
thought processes but a dysphoric mood.  The examiner opined 
that memory and concentration deficits were probably within 
normal limits given the veteran's age.  The examiner found 
that the veteran could provide for his own self-care but 
exhibited increasing dysfunction regarding his social and 
occupational activities.  The examiner evaluated a GAF of 45.  

Based on the recommendations of Dr. Ashworth, the veteran 
began treatment at a VA medical center in July 2002.  From 
July 2002 to September 2004, VA physicians evaluated GAF 
scores of 50 to 58.  In July 2002, the veteran exhibited 
irritability, hopelessness, and helplessness with moderate 
insight, fair judgment, and blunted affect.  He described a 
recent suicidal ideation and plan.  Physicians prescribed 
medications, and in August 2002, a VA physician noted that 
the veteran's condition was improved.

The veteran described a worsening of his symptoms and 
suicidal ideation in November 2002.  The exacerbation was 
attributed to the veteran's concern about his own and his 
wife's health problems.  The veteran's condition improved in 
December 2002 after the veteran restricted alcohol 
consumption.  The veteran denied continuing suicidal 
ideation.

During a VA examination with Dr. Ashworth in September 2003, 
the veteran described counting compulsions and an incident of 
domestic violence.  The veteran had a dysphoric mood, but 
there was no evidence of anxiety, psychomotor agitation, 
delusions, perceptual distortions, hallucinations, or ideas 
of reference.  Thought processes were normal and reality-
based, and the veteran was well-oriented to time and place.  
The veteran was well-groomed, and the examiner found that the 
veteran was capable of providing for his own self-care and 
performing the activities of daily living.  The examiner 
assigned a GAF of 41 based on depression, suicidal ideation, 
anxiety, and an inability to maintain employment or social 
relationships.

The veteran was admitted to a crisis center in August 2003 
after an alleged suicide plan/attempt.  In October and 
December 2003, a VA physician noted that the veteran's 
condition had worsened after his son was deployed to Iraq. 
The veteran was depressed, dysphoric, irritable, and anxious, 
and he described feelings of helplessness, hopelessness, and 
unworthiness.  His thought processes focused on his son and 
evidenced a somatic preoccupation with an upcoming surgery.  
Judgment and insight were limited.  The veteran's affect was 
blunted and his speech was pressured.  He denied suicidal or 
homicidal ideation.  In February 2004, a VA physician noted 
that the veteran responded well to treatment.  

In June 2004, the veteran described positive feelings about 
his coping abilities and sobriety.  A VA physician noted that 
the veteran was not dysphoric, sad, or irritable.  In 
September 2004, a VA physician amended the veteran's dosage 
after the veteran described episodes of loss of anger 
control.  

During a VA examination in June 2005, the examiner noted that 
the veteran responded well to treatment and experienced an 
improvement during periods of sobriety.  The veteran alleged 
that he only had nightmares one or two times each month, 
although he continued to feel depressed and/or nervous most 
of the time.  The examiner noted that the veteran had good 
grooming and hygiene, appropriate psychomotor responses, and 
a neutral mood.  There was no evidence of a thought disorder, 
cognitive difficulties, delusions, hallucinations, 
disorganization, paranoia, or suicidal or homicidal ideation.  
The examiner noted that the veteran was mentally capable of 
performing the activities of daily living and experienced 
mild difficulties with work and social relationships.  The 
examiner assigned a GAF of 60 or 61.

During examinations at a VA medical center from August to 
December 2005, the veteran expressed positive feelings about 
his mood, claimed to experienced better sleep, and denied 
suicidal or homicidal ideation.  The veteran was well-groomed 
with appropriate affect, euthymic mood, normal speech and 
thought, adequate judgment, and intact memory.  An August 
2005 GAF score was 65.  A VA physician noted that the 
veteran's condition was much improved and relatively well-
controlled with medication and decreased alcohol use.

In a statement received in February 2006, Dr. Ashworth noted 
that, in November 2005, the veteran was assigned a GAF of 40 
due to major impairment in work, family relations, judgment, 
thinking, and mood.  He observed that the veteran's symptoms 
worsened when his son returned from military service.  

Disability evaluations are determined by the application of 
the schedule of ratings, which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  To evaluate the level of disability, VA must 
consider the complete medical history of the veteran's 
condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  Where entitlement to compensation has been 
established and the veteran appeals for a higher initial 
disability rating, VA will also analyze the severity of the 
veteran's disability from the time of the initial rating to 
the time of review.  VA will specifically consider whether 
separate "staged" ratings for different periods of time are 
warranted.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  

PTSD is evaluated under Diagnostic Code 9411, which directs 
evaluation under the general rating formula for mental 
disorders outlined in Diagnostic Code 9440.  See 38 C.F.R. § 
4.130.  The general rating formula is as follows: 

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse control (such 
as unprovoked irritability with periods of 
violence); spatial disorientation; neglect 
of personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and 
maintain effective 
relationships ...............................................................70

Occupational and social impairment with 
reduced reliability and productivity due to 
such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than 
once a week; difficulty in understanding 
complex commands; impairment of short- and 
long-term memory (e.g., retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing and maintaining effective work 
and 
social relationships ......................................................50

Occupational and social impairment with 
occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally 
functioning satisfactorily, with routine 
behavior, self-care, and conversation 
normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting names, directions, recent events) 
...........................30

When evaluating a mental disorder, VA must consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  VA must assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  See 38 C.F.R. § 4.126.

GAF evaluations are highly probative evidence of the degree 
of psychiatric disability for VA compensation purposes 
because they relate directly to the veteran's level of 
impairment of social and industrial adaptability as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  A GAF 
score of 51 to 60 indicates moderate symptoms or moderate 
difficulty in social or occupational functioning.  A GAF 
score of 41 to 50 indicates severe symptoms or any serious 
impairment in social or occupational functioning.  A GAF 
score of 31 to 40 indicates some impairment in reality 
testing or communication or major impairment in several areas 
such as work, school, family relations, judgment, thinking, 
or mood.  See AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  

Based on the medical evidence of record, the veteran's 
symptoms warrant a 50 percent rating under Diagnostic Code 
9411.  The veteran has moderate impairment of functioning and 
concentration, has difficulty understanding and performing 
complex commands, and exhibits some impairment of memory, 
although those deficits may be partially attributable to a 
1987 head injury or the aging process.  He has experienced 
intermittent periods of impaired judgment, severe depression, 
and flattened affect.  The veteran has difficulty 
establishing and maintaining social relationships, and he 
notes some difficulty in the workplace based on his mood and 
temper.  Dr. Ashworth consistently evaluated GAF at 45; Dr. 
Ashworth and a Social Security examiner assigned scores of 
40, 41, and 45 during periods of exacerbation; VA physicians 
assigned GAF scores of 50-58 from 2002 to 2005; and VA 
physicians evaluated GAF at 60-65 in 2005.  These evaluations 
reflect moderate to severe impairment of social and 
occupational function, with more serious impairment during 
periods of exacerbation.

The veteran's private physician assigned a GAF score of 40 in 
November 2005, based on major impairment in work, family 
relations, judgment, thinking, and mood.  That evaluation is 
inconsistent with VA medical evidence, which indicates that 
the veteran was responsive to treatment and experienced an 
improvement in late 2005.  A December GAF evaluation was 65.  
The Board notes that, in contrast to Dr. Ashworth's 
conclusory statement, VA physicians substantiated their 
findings with objective medical findings.  Consequently, the 
Board finds that the VA records are a more probative 
assessment of the veteran's condition in late 2005.  

A 70 percent rating is not warranted under Diagnostic Code 
9411 because there is no evidence of illogical, obscure, or 
irrelevant speech, panic attacks, neglect of personal 
hygiene, or spatial disorientation.  The veteran complains of 
persistent depression, but there is no evidence that 
depression affects the veteran's capacity to function 
independently or appropriately.  The veteran is capable of 
providing for his self-care and performing the activities of 
daily living.  He complains of irritability and anger and 
stated that he became violent on at least one occasion; 
however, there is no evidence of consistently impaired 
impulse control.  The veteran described a counting compulsion 
in September 2003, but there is no additional manifestation 
of potential obsession rituals.  Aside from intermittent 
episodes of deficiency in judgment associated with 
exacerbations of symptoms, the veteran generally retains fair 
and adequate judgment.  The veteran has difficulty 
establishing relationships, but he remains close to his 
family and friends.  Therefore, although the veteran has a 
history of suicidal ideation, his overall disability picture 
more nearly approximates the criteria required for a 50 
percent rating.  See 38 C.F.R. § 4.7.  

The VA schedule of ratings will apply unless exceptional or 
unusual factors make application of the schedular standards 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).   A veteran may be awarded a rating higher than that 
encompassed by the schedular criteria if the case presents 
such an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, that application of the 
regular schedular standards is impractical.  See 38 C.F.R. § 
3.321(b)(1).  

Although the veteran asserts that PTSD negatively affects his 
employability, he has not identified any specific factors 
that may be considered exceptional or unusual in light of 
VA's schedule of ratings.  The veteran has not been 
hospitalized for PTSD, and the evidence of record does not 
demonstrate any exceptional limitation due to the veteran's 
disability beyond that contemplated in the schedule of 
ratings.  The Board appreciates that limitations caused by 
PTSD have an adverse impact on the veteran's employability; 
however, loss of industrial capacity is the principal factor 
in assigning schedular disability ratings.  See 38. C.F.R. § 
3.321.  Therefore, any assignment of a compensable rating is 
recognition of that loss.   Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).  See also 38 C.F.R. § 4.1 ("the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability").  Consequently, the Board finds that the 
evaluation assigned in this decision adequately reflects the 
veteran's clinically established impairments, and an extra-
schedular rating is denied.

TDIU

The veteran alleges that PTSD contributes to his 
unemployability because it affects his attitude, makes him 
anxious and suspicious of others, impairs his concentration 
and memory, and limits his self-control.  He avers that he 
left two positions based on personal problems with 
supervisors, lost several jobs because of anger and 
irritability, and was not offered subsequent positions 
because of his negative attitude.  He also maintains that 
frequent PTSD counseling and treatment sessions conflict with 
work obligations.  The veteran has one year of college 
education.

Total disability ratings may be assigned where the schedular 
rating is less than total and the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  If there are two 
or more disabilities, there must be at least one disability 
ratable at 40 percent or more with sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16(a).  The veteran has two service 
connected disabilities:  PTSD, evaluated in this decision as 
50 percent disabling; and malaria, evaluated as 
noncompensable.  The combined rating for these disabilities 
is 50 percent.  Consequently, the veteran does not meet the 
threshold rating requirements for the assignment of TDIU.

If a veteran does not meet the threshold requirements for the 
assignment of a total rating based on individual 
unemployability but is deemed by the Director of Compensation 
and Pension Services to be unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities, the veteran may be rated totally 
disabled.  See 38 C.F.R. § 4.16(b).  VA must consider the 
veteran's service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
bearing on his employability.  

A total disability exists when a service-connected impairment 
renders it impossible for the average person to follow a 
substantially gainful occupation.  See 38 C.F.R. § 3.340.  
The criteria for determining unemployability also includes a 
subjective standard; veterans are rated totally disabled if, 
in light of their individual circumstances, they are unable 
to secure and follow a substantially gainful occupation as 
the result of a service-connected disability, regardless of 
whether an average person would be rendered unemployable by 
the circumstances.  See VAOPGCPREC 75-91 (O.G.C. Prec. 75-
91); 57 Fed. Reg. 2317 (1992).  A veteran's unemployment or 
difficulty obtaining employment is not, by itself, enough to 
prove unemployability.  Moreover, a high rating does not 
itself indicate that the impairment makes it difficult for 
the veteran to acquire or retain employment.  Rather, the 
record must reflect some factor which places the veteran in a 
different position than other veterans with the same 
disability rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).  

The veteran's right hand disability, marked by nerve damage 
and a loss of 80 percent of functionality, notably affects 
his occupational capacity; however, a veteran's non-service 
connected disabilities may not be considered in determining 
whether the veteran is entitled to TDIU.  See 38 C.F.R. 
§ 3.341(a); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
Therefore, the Board must assess whether PTSD alone renders 
the veteran unable to secure employment.

The veteran alleges that he was operating a drilling machine 
until 1987, when severe head and hand injuries resultant from 
an automobile accident precluded his capacity to perform 
necessary work.  He avers that he worked on several seasonal 
or contract-based projects as a construction worker, pump 
mechanic, and pump installer from 1986 to November 2001.  He 
states that he has not been formally employed since November 
2001, although he states that he occasionally chops cordwood 
for sale, and during a September 2003 examination, he 
referenced recent repair work.  The veteran's last two 
employers indicated that he was terminated because the 
original positions were temporary, and there was no 
additional work.

The veteran applied for Social Security disability benefits 
in 2002.  He stated that he was unable to work because of 
impaired use of his dominant hand.  He additionally stated 
that PTSD affected his employability because his symptoms 
required frequent treatment.  He denied losing a job because 
of social problems.  In a mental residual functional capacity 
assessment, a psychological consultant noted that the veteran 
had difficulty with high levels of detail or complexity, 
moderate impairment of concentration, and moderate problems 
with supervision.  The consultant noted that the veteran was 
socially withdrawn and had difficulty with crowded social 
environments but could tolerate a limited number of co-
workers.  Despite those impairments, an examiner opined that 
the veteran experienced moderate occupational limitations 
attributable to PTSD, which did not meet Social Security 
listings.  
 
Despite the veteran's prolonged period of unemployment, the 
Board finds that PTSD does not preclude the veteran from 
securing and following some form of substantially gainful 
employment consistent with his education and experience.  
There is no evidence that PTSD created employment conflicts 
or resulted in the veteran's termination; in fact, the 
veteran denies that he was terminated for manifestations of 
PTSD, and he notes that his primary obstacle to retaining 
employment is a right hand disability.  The veteran's last 
two employers indicate that the veteran was terminated 
because of insufficient work.  The veteran continued to 
pursue employment opportunities after November 2001, despite 
his claims that he was too disabled to work.  Notably, 
despite evidence of some impairment of concentration, 
comprehension, and sociability, Social Security examiners 
found that the veteran's PTSD symptoms alone did not satisfy 
the criteria for Social Security benefits based on disability 
and unemployment.  There is no evidence that the veteran 
would be impaired in an environment without complicated 
responsibilities or stressful and crowded conditions.

During multiple examinations, the veteran's private 
psychiatrist noted that the veteran was unable to maintain 
employment; however, the Board cannot ascertain whether that 
assertion is an objective observation of the veteran's 
struggle to secure employment or an opinion about the 
severity of the veteran's PTSD symptoms alone.  Notably, 
during a consultation related to the veteran's claims for 
Social Security benefits, Dr. Ashworth noted that the 
veteran's psychiatric condition would make the demands of 
employment difficult, but he did not opine that PTSD made the 
veteran unable to find and retain work.  The Board 
appreciates that the veteran experiences significant 
psychiatric symptoms that restrict his industrial capacity, 
but, as discussed above, a schedular rating is itself 
recognition of that loss.  The veteran has not identified any 
factor that places him in a different position relative to 
other veterans with a comparable disability rating.  
Therefore, because there is no evidence that PTSD precludes 
the veteran from securing and following some form of 
substantially gainful employment, entitlement to TDIU must be 
denied.


ORDER

Entitlement to a rating higher than 50 percent for PTSD is 
denied.

A total disability rating based on unemployability is denied.


______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


